Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liang Zeng Yan on 05/23/22 and 05/25/22.

The application has been amended as follows: 

	Please remove the periods from canceled claims 4 and 17.

	Please cancel the withdrawn claims 10-13.

	Please cancel claim 20. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the specification to better define what cellulosin is, specifically a small molecule exemplified by figure 1A in copending US20200290959 which has been incorporated by reference has rendered the previous 112 (a) and (b) rejections moot and these rejections are withdrawn by the examiner. Applicants amendments to the drawings have overcome the previous objections to the drawings and these objections are hereby withdrawn. A review of applicant’s specification noted that previously suggested amendments to claim 20 are not fully supported and applicants have agreed to cancel claim 20. A further search of the literature did not turn up any additional prior art which is closer than the closest prior art previously discussed in the final rejection on 03/09/22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-3, 5-9, 14-16, 18-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        
l